 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ALISON E. DAW (CABN 137026)
   Assistant United States Attorney
 4          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 5          Telephone: (415) 436-7073
            FAX: (415) 436-6748
 6          Alison.daw@usdoj.gov

 7 Attorneys for Defendant
   National Archives and Records Administration
 8

 9
10
                                      UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
                                             OAKLAND DIVISION
13

14    MELANIE L. PROCTOR,                                    Case 18-cv-05672 KAW
15                      Plaintiff,
                                                             STIPULATION TO LIFT STAY AND
16           v.                                              SET A NEW SCHEDULE FOR
                                                             SUMMARY JUDGMENT MOTIONS;
17    NATIONAL ARCHIVES AND RECORDS                          [PROPOSED] ORDER
      ADMINISTRATION,
18
                        Defendant.
19

20          On January 3, 2019, the Court granted the parties’ request to stay the summary judgment briefing
21 schedule in light of the lapse in funding of the Department of Justice. Based upon the January 25, 2019

22 continuing resolution, which funds the agency through midnight on February 15, 2019, the parties

23 respectfully r4equerst that the Court lift the stay and set a new briefing schedule. The parties propose

24 the following schedule:

25 Plaintiff’s opening brief due: March 7, 2019

26 Defendant’s opposition and cross-motion due: March 28, 2019

27 Plaintiff’s opposition and reply brief due: April 18, 2019

28
     STIPULATION TO LIFT STAY AND SET NEW MSJ BRIEFING SCHEDULE
     18-CV-05672 KAW
                                                  1
 1 Defendant’s reply brief due April 25, 2019

 2 Hearing: May 16, 2019 at 1:30 p.m.

 3

 4          IT IS SO STIPULATED

 5

 6 Dated: January 31, 2019                               Respectfully submitted,

 7                                                       DAVID L. ANDERSON
                                                         United States Attorney
 8
                                                          /s/
 9                                                       ALISON E. DAW
                                                         Assistant United States Attorney
10                                                       Attorneys for Defendant
11 Dated: January 31, 2019                               Respectfully submitted,
12

13                                                       __/s/_________________________
                                                         MELANIE L. PROCTOR 1
14                                                       Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27          1
             I, Alison E. Daw, hereby attest that I have been authorized to submit the electronic signatures
28 indicated by a “conformed” signature (/s/) within this e-filed document.
     STIPULATION TO LIFT STAY AND SET NEW MSJ BRIEFING SCHEDULE
     18-CV-05672 KAW
                                                  2
 1                                          [PROPOSED] ORDER

 2         Pursuant to parties’ stipulation and good cause appearing therefor, the Court hereby lifts the stay

 3 and sets the following schedule:

 4 Plaintiff’s opening brief due: March 7, 2019

 5 Defendant’s opposition and cross-motion due: March 28, 2019

 6 Plaintiff’s opposition and reply brief due: April 18, 2019

 7 Defendant’s reply brief due April 25, 2019

 8 Hearing: May 16, 2019 at 1:30 p.m.

 9
10         IT IS SO ORDERED.

11
     Date: 2/5/2019
12                                                       ___________________________
                                                         KANDIS A. WESTMORE
13                                                       United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO LIFT STAY AND SET NEW MSJ BRIEFING SCHEDULE
     18-CV-05672 KAW
                                                  3
